EXHIBIT 10.4
 
RETENTION AGREEMENT
 
This RETENTION AGREEMENT (this “Agreement”) is made and entered into as of the
13th day of December, 2010, by and between AEROSONIC CORPORATION, a Delaware
corporation (the “Company”), and P. MARK PERKINS (the “Executive”), and provides
as follows:
 
RECITALS
 
WHEREAS, Executive must be free to make decisions in the best interest of the
Company’s shareholders without being concerned about the immediate impact to
Executive’s job security or compensation;
 
WHEREAS, the Company desires to offer Executive assurances that Executive will
be paid severance compensation upon the occurrence of certain events in
connection with a Change of Control as defined herein.
 
TERMS OF AGREEMENT
 
NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:
 
1.           Definitions.   As used in this Agreement, the following terms shall
be defined as set forth below:
 
“Base Salary” means the annualized, base salary payable to Executive by the
Company as of any particular date, and excludes all other cash and non-cash
compensation paid or payable to Executive.
 
“Change of Control” means the occurrence of any one of the following events:
 
(i)           any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes
a “beneficial owner” (as such term is defined in Rule 13d-3 promulgated under
the Exchange Act) (other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities; or
 
(ii)           the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation or other entity, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or

 
 

--------------------------------------------------------------------------------

 

(iii)          the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
 
“Employment Agreement” means the amended and restated employment agreement by
and between the Executive and the Company made and entered as of the 28th day of
May, 2010, and includes any amendments thereto.
 
“Triggering Event” means the occurrence of any one of the following events:
 
(i)            the Company terminates Executive’s employment with the Company
without “cause” as such term is defined in Executive’s Employment Agreement; or
 
(ii)           Executive terminates his employment because the Company has
materially reduced Executive’s Base Salary or the amount of bonus for which
Executive is eligible from the levels in place at the time of the Change of
Control; or
 
(iii)          Executive terminates his employment because the Company has
reduced Executive’s title, duties, authority or reporting relationships so as to
materially reduce Executive’s overall job responsibilities from the levels in
place at the time of the Change of Control;
 
provided that, none of the events described in clauses (ii) and (iii) above
shall constitute a Triggering Event unless and until the Executive first
notifies the Company in writing describing the event(s) which constitute(s) the
Triggering Event(s) within 90 days after the occurrence of such event(s) and the
Company fails to cure such event(s) within 30 days after the Company’s receipt
of such written notice.
 
2.           Severance Compensation.
 
(a)           If a Triggering Event occurs within eighteen (18) months following
a Change of Control, the Company shall pay to Executive each of the following as
“Severance Compensation”:
 
(i)           An amount equal to 110% of Executive’s Base Salary in place at the
time of the Triggering Event, payable as specified below; and
 
(ii)           An amount equal to the average of Executive’s bonuses paid under
Section 8 of his Employment Agreement over the previous two fiscal years from
the Triggering Event, payable as specified below.

 
2

--------------------------------------------------------------------------------

 

(b)           Payment of the Severance Compensation is contingent upon: (i)
Executive’s executing and delivering to the Company a release in favor of the
Company in a form satisfactory to the Company and its counsel, which generally
and unconditionally releases from all claims the Company and its directors,
officers, employees, insurers, and other affiliates (the “General Release”) and
the General Release becoming effective without timely revocation; and (ii)
Executive’s satisfactorily performing his obligations under this Agreement as
well as Sections 11 (Confidentiality/Nondisclosure) or 12 (Covenants Against
Competition) in Executive’s Employment Agreement.  Specifically, if Executive
has not satisfactorily performed all of his obligations under this Agreement or
the foregoing sections of Executive’s Employment Agreement, then Executive will
not be entitled to any Severance Compensation and the Company shall not pay the
Severance Compensation; or, if such Severance Compensation has already been
paid, Executive shall be required to reimburse the Company in the full amounts
paid.  Further, if the Executive has not executed and delivered the General
Release by the date that is sixty (60) days after the Triggering Event (the
“Required Release Date”), the Executive shall forfeit all rights to receive the
Severance Compensation.
 
(c)           Subject to Section 13, the Severance Compensation shall be paid in
equal monthly installments over a period of twelve (12) months on Employer’s
regular payroll dates in effect on the date of termination, commencing with the
first payroll date following the date on which the General Release is executed
and delivered and the expiration of all revocation periods in the General
Release (the “Release Effective Date”); provided that, if the date of the
Triggering Event and the Required Release Date are in different calendar years,
payment shall commence on the first payroll date of the second year (regardless
of when the Release Effective Date occurs).
 
(d)           All Severance Compensation payments are subject to the usual
taxes, payroll deductions and withholdings and shall be mailed to Executive’s
last known residential address.  It is Executive’s obligation to keep the
Company informed as to any changes to such address.
 
(e)           Executive shall not be entitled to any other salary, bonuses,
employee benefits or other compensation after termination of his employment for
reason other than a Triggering Event, except as otherwise specifically provided
for under Executive’s Employment Agreement, the Company’s employee benefit plans
or as otherwise expressly required by applicable law.
 
3.           Employment Status.  This Agreement does not constitute an
employment agreement between the Company and Executive, but rather provides for
the payment of severance compensation to Executive on the termination of his
employment with the Company under the conditions described in this
Agreement.  This Agreement does not guarantee the continued employment of
Executive by the Company or the payment of any other amount of compensation.
 
4.           Governing Law.  This Retention Agreement shall be subject to and
construed in accordance with the laws of the State of Florida, without giving
effect to its principles of conflict of laws.

 
3

--------------------------------------------------------------------------------

 

5.           Venue.  Executive agrees that, at the option of the Company, any
action brought to enforce or to test the enforceability of any provision of this
Agreement, may be brought in either the United States District Court for the
Middle District of Florida or the Circuit Court of Pinellas County, Florida.
 
6.           Assignability.  This Agreement shall be binding upon and inure to
the benefit of the Company, and may be assigned by the Company to any person or
firm who may succeed to the majority of the assets of the Company.  This
Agreement shall not be assignable by Executive.
 
7.           Notices.  Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Company to its registered agent or in the case of Executive to his last
known address.
 
8.           Entire Agreement.
 
(a)           This Agreement constitutes the entire agreement among the parties
with respect to the payment of severance compensation upon the occurrence of
certain events in connection with a change of control as defined herein and
supersedes any and all other agreements, either oral or in writing, among the
parties hereto with respect to the subject matter hereof.
 
(b)           This Agreement is not intended to supersede, terminate, alter, or
modify any provision in Executive’s Employment Agreement; provided however that
this Agreement is intended to be mutually exclusive of the payment provisions
found in Section 10 of Executive’s Employment Agreement such that: (i) if
Executive receives Severance Compensation under this Agreement, he shall not be
entitled to receive any payments under Section 10 of his Employment Agreement;
and (ii) if Executive receives any payments under Section 10 of his Employment
Agreement, he shall not be entitled to receive any Severance Compensation under
this Agreement.
 
(c)           This Agreement may be executed in one or more counterparts, each
of which shall be considered and original copy of this Agreement, but all of
which together shall evidence only one agreement.
 
9.            Amendment and Waiver.  This Agreement may not be amended except by
an instrument in writing signed by or on behalf of each of the parties
hereto.  No waiver of any provision of this Agreement shall be valid unless in
writing and signed by the person or party to be charged.
 
10.           Case and Gender.  Wherever required by the context of this
Agreement, the singular or plural case and the masculine, feminine and neuter
genders shall be interchangeable.
 
11.           Captions.  The captions used in this Retention Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.

 
4

--------------------------------------------------------------------------------

 

12.           Section 409A.  This Agreement is intended to comply with the
applicable requirements of Section 409A of the Code and shall be construed and
interpreted in accordance therewith.  Notwithstanding the preceding, the Company
shall not be liable to Executive or any other person if the Internal Revenue
Service or any court or other authority having jurisdiction over such matter
determines for any reason that any payments under this Agreement are subject to
taxes, penalties or interest as a result of failing to comply with Section 409A
of the Code.
 
13.           Delay of Payment.  Notwithstanding any other provision of this
Agreement, if Executive is a “specified employee” within the meaning of Section
409A of the Code, to the extent necessary to comply with Section 409A of the
Code, no payments (which are not otherwise exempt) may be made hereunder before
the date which is six months after Executive’s separation from service or, if
earlier, his death.  Any amounts which would have otherwise been required to be
paid during such six months or, if earlier, until Executive’s death, shall be
paid to Executive in one lump sum cash payment on the first payroll date after
the date which is six months after Executive’s separation from service or, if
earlier, after Executive’s death.  Any other payments scheduled to be made under
this Agreement shall be made and provided at the times otherwise designated in
this Agreement disregarding the delay of payment for the payments described in
this Section 13.  Additionally, notwithstanding any other provision of this
Agreement, Executive will only be entitled to receive payment on termination of
his employment when the termination of employment qualifies as a “separation
from service” within the meaning of Section 409A of the Code.  Each installment
under this Agreement shall be regarded as a separate “payment” for purposes of
Section 409A.
 
(signature page follows)

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Retention Agreement to be signed
by its duly authorized officer and Executive has hereunto set his hand and seal
on the day and year first above written.
 
AEROSONIC CORPORATION
   
By:
/s/ Douglas J. Hillman
           
EXECUTIVE
   
/s/ P. Mark Perkins
P. MARK PERKINS


 
6

--------------------------------------------------------------------------------

 